STONE, J.
The Revised Code, § 2779, declares that “ the successful party in all civil actions is entitled to full costs, for which judgment must be rendered, unless in cases-' otherwise directed by law.77
In Bump on Bankruptcy, 9th ed. 82, it is said: “If a judgment was recovered before the proceedings in bankruptcy, the costs constitute a part of the debt, and may be proved."—See Ex parte O’Neil, 1 B. R. 677; Graham v. Pierson, 6 Hill 247.
We hold that costs adjudged in a civil suit constitute a debt within the provision of section one of the act “ to regulate property exempted from sale for the payment of debts/7-approved April 23,1873, Pamph. Acts, 64.
Judgment affirmed.